DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are subject to restriction by the Examiner.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an apparatus of a sock device, classified in A61F5/0111 (orthopaedic devices for the feet or ankles).
II. Claim 20, drawn to a method of stretching muscles of a lower limb, classified in A61H1/0237 (stretching or bending devices for the lower limbs).
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of stretching muscles of a lower limb may be done using exercise devices such as leg stretchers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention; 
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species (if Invention I is elected from above, please further elect one of the following Species A-C): 
Species A: Figure 1, 2A-2B, claims 1-16
Species B: Figures 2C, claim 17-18
Species C: Figure 3, claim 19
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention; 
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
For example, Species A includes the structure of the sock device comprises of an anchor, a sock, a strap, and a distributor wherein the distributor is the distributor is the bottom portion of the strap. Species B includes all the structures of Species A except that the distributor is a rigid material that fits inside a pocket of the sock. Species C includes the common structures of Species A and B but the distributor includes two winged portions and other connectors of the device. Based on the foregoing observations, the Applicant must elect the set of claims that includes either (1) the device wherein the distributor is a bottom portion of the sock, (2) the device wherein 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Sheri Higgins on 11/25/2020 a provisional election was made without traverse to prosecute the invention of Group 1- Species A, Claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the sock 110” as described in the specification [0015].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Claims 2-4, 7, 9-11, and 14-16 are objected to because of the following informalities:  
Claim 2: “the adjustable strap is positionable around the circumference of a user’s lower leg” would read better as “the adjustable strap is configured to be positionable around a circumference of a user’s lower leg”
Claim 3: “the second end of the adjustable strap” would read better as “a second end of the adjustable strap”
Claim 4: “wherein the number of” should read “wherein the plurality of “
Claim 7:
“the length of the sock” would read better as “a length of the sock”
“the top of the sock” would read better as “a top of the sock”
Claim 9: “the top of the sock” would read better as “a top of the sock”
Claim 10: “the front or back of the top of the sock” would read better as “a front or back of the top of the sock”
Claim 11: “the permanently affixed portion” would read better as “the permanently affixed portion of the second anchor”
Claim 14: “securing the segment” should read “securing the segment of the strap”
Claim 15: “the width of the distributor” would read better as “a width of the distributor”
Claims 15 & 16: “the entire width or substantially the entire width” would read better as “an entire width or substantially an entire width”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade name “Velcro®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is hook and loop type fasteners and, accordingly, the identification/description is indefinite. 
Claim 7, it recites “wherein the length of the sock is selected such that after clothing, the top of the sock is located at a minimum height just below a user’s calf muscle or at a maximum height below the bottom edge of the first anchor”. This is unclear and indefinite because the height of a user’s calf muscle may vary based on the individual using the device, thus the placement of the sock device relative to a specific user’s leg may vary by the height of the individual. Specifically, “the length of the sock” would vary depending on the physical characteristics of the user’s lower leg, wherein the maximum and minimum heights of the sock when clothed will be different as well. Based on the broadest reasonable interpretation of the claimed invention, the limitation is being understood “wherein the length of the sock is selected such that after clothing, the top of the sock is located between a minimum and maximum height along a user’s lower leg”. Thus, the claim will be examined based on the interpretation as discussed.
Claim 11 recites the limitation "the user’s" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that the limitation be amended to read as “a user’s”.
Claim 4 is also rejected because of its dependency off of 112b rejected claim 3 as discussed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3-7 and 11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 3, “the first anchor is secured around the user’s lower leg” is recited in the body of the claim wherein the limitation is understood to positively encompass a human being.
Regarding claim 5, “the attachment ring… at a position in line with the middle of a user’s patella” and “the first anchor is secured around the user’s leg” are recited in the body of the claim wherein the limitations are understood to positively encompass a human being.
Regarding claim 7, “the top of the sock is located at a minimum height just below a user’s calf” is recited in the body of the claim wherein the limitation is understood to positively encompass a human being.
Regarding claim 11, “the two strips wrap around the user’s calf muscle” is recited in the body of the claim wherein the limitation is understood to positively encompass a human being. 
For all instances of the claims discussed above, it is suggested to the Applicant that any claim that would include a human being, or part thereof, within its scope should use “adapted to __” or “adapted for __” or “configured to__” or “configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression to indicate that the human body is passively claimed. For example, for claim 3, “the first anchor is secured around a user’s lower leg” can be written as “the first anchor is configured to be secured around a user’s lower leg”.
Amending the claim(s) in this manner will avoid a rejection under 35 U.S.C. 101. For examination purposes, all claims will be considered as if such limitations involving the combination with a human were not present.
Claim 4 is rejected based on its dependency off of 101 rejected claim 3 as discussed above. Claim 6 is rejected based on its dependency off of 101 rejected claim 5 as discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Outred (USPN 7806844 B2).
Regarding claim 1, Outred discloses a sock device (Abstract, Figure 1b- shows the device on the lower leg of a wearer) comprising: a first anchor (Figure 1b- leg binding 15), a sock (Figure 1b- elastic sock 10), a strap (Figure 1b- elastic strap 20), wherein the strap removably secures the first anchor to the sock (Figure 1b- elastic strap 20 is shown to secure the leg binding 15 to the elastic sock 10, [Col 5, lines 18-28]- discusses the interaction of the elastic strap 20 which has two parts 23, 24 to adjustably secure the leg binding 15 to the elastic sock 10); and a distributor (Figure 1b- end 20’’ stitched to upper surface 10’ comprises a distributor). 
Regarding claim 2, Outred discloses the sock device according to claim 1 as discussed above. Outred further discloses wherein the first anchor (Figure 1b- leg binding 15) comprises an adjustable strap ([Col 3, line 52]- “the leg binding may comprises a strip 
Regarding claim 3, Outred discloses the sock device according to claim 2 as discussed above. Outred further discloses wherein the first anchor (Figure 1b- leg binding 15) is secured around the user's lower leg via VELCRO® (Claim 13- “The device according to claim 1, wherein the leg binding is configured to be wrapped around the calf or ankle of the wearer, and held closed by a hook and loop material fastening.”); a hook that is located on a first end of the adjustable strap and a plurality of eyes positioned in a desired spacing pattern located along the second end of the adjustable strap; a button hole located on the first end of the adjustable strap and a plurality of buttons positioned in a desired spacing pattern located along the second end of the adjustable strap; or a male snap fastener located on the first end of the adjustable strap and a plurality of female snap fasteners positioned in a desired spacing pattern located along the second end of the adjustable strap.
Regarding claim 4, Outred discloses the sock device according to claim 3 as discussed above. (Previous claim 3 does not require the means of securement to be specifically eyes, buttons, or female snap fasteners; wherein the reference of Outred discloses the securement of the first anchor to be of a hook and loop material as discussed above thus the fastener limitations of this instant claim do not apply to the chosen fastener as mentioned above).
Regarding claim 5, Outred discloses the sock device according to claim 1 as discussed above. Outred further discloses further comprising an attachment ring (Figure 1b- plastic loop 21), wherein the attachment ring is attached to the first anchor at a position 
Regarding claim 6, Outred discloses the sock device according to claim 5 as discussed above. Outred further discloses wherein the attachment ring is made from a material selected from metals, metal alloys, or hardened plastics (Figure 1b- plastic loop 21).
Regarding claim 7, Outred discloses the sock device according to claim 1 as discussed above. Outred further discloses wherein the length of the sock is selected such that after clothing, the top of the sock is located at a minimum height just below a user's calf muscle or at a maximum height below the bottom edge of the first anchor (see 112b rejection above for claim interpretation; Figure 1b- elastic sock 10 is shown to be located below a wearer’s calf area and is also shown to be located below the leg binding 15).
Regarding claim 8, Outred discloses the sock device according to claim 1 as discussed above. Outred further discloses wherein the sock (Figure 1b- elastic sock 10) is made from a material selected from the group consisting of cotton, cotton blends, polyester, microfiber, wool, wool blends, cashmere wool, nylon, spandex, and combinations thereof ([Col 3, lines 16-31]- discusses that the different parts of the elastic sock may be made of general polymeric material; wherein it is known in the art that some common polymeric materials are those as claimed, esp. polyester).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Outred (USPN 7806844 B2) in view of Thor (US 20180333285 A1).
Regarding claim 9, Outred discloses the sock device according to claim 1 as discussed above. 
Outred does not disclose further comprising a second anchor, wherein the second anchor is located at the top of the sock. Thor teaches a sock device (Figure 4A- orthoses 400) comprising a second anchor (Figure 4A- ankle strap 410), wherein the second anchor is located at a point on a sock (Figure 4D- ankle strap 410 is shown to be attached to the sock, [0093]- “Ankle strap 410 may be fixedly secured to the sock, or alternatively may be removably secured (e.g., strap 410 may be separately attachable) in order to allow for, for example, further customization of the positioning of this strap 410 in relation to a given user's anatomy.”). A person of ordinary skill in the art would recognize that the second anchor or ankle strap 410 as taught by Thor may be applied to an upper portion or towards the rear portion of the sock 10 of Outred in a similar manner as indicated by Thor without hindering the functionality of the second anchor. Thus, the claimed limitations are met as discussed. Outred and Thor are analogous because they both teach sock devices to prevent plantar flexion of the foot. 

Regarding claim 10, Outred as modified by Thor teaches the sock device according to claim 9 as discussed above. Outred as modified by Thor further teaches wherein a portion of the second anchor is permanently affixed to the front or back of the top of the sock (Thor Figure 4D- shows ankle strap 410 extending from the back of the sock, [0093]- “Ankle strap 410 may be fixedly secured to the sock”; Outred as modified by Thor in the claim 9 discussion above teaches securement of the ankle strap 410 of Thor to a rearward portion of the sock 10 of Outred).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Outred (USPN 7806844 B2) in view of Thor (US 20180333285 A), and in further view of Fisher (US 20070100268 A1).
Regarding claim 11, Outred as modified by Thor teaches the sock device according to claim 10 as discussed above. Outred as modified by Thor further teaches wherein the second anchor extends from a permanently affixed portion (Thor Figure 4D- ankle strap 410 is shown to be secured to the back of the sock) and is wrapped around the user’s calf muscle after the sock is clothed by securing to itself (Thor Figures 4A & 4E- shows ankle strap 410 wrapped around the user’s ankle such that the free end of strap 
Outred as modified by Thor does not teach wherein the second anchor comprises two strips that extend from both sides of the permanently affixed portion, and wherein the two strips wrap around the user’s calf muscle after the sock is clothed and the two strips are secured. Fisher teaches a device (Figures 3A & 3B- foot support system 300) wherein a second anchor comprises two strips  that extend from both sides of a permanently affixed portion (Figure 3B- strap holder 30 is comprised of strips 36, 38 which extend from both sides 103, 104 of base 10, [0021]), and wherein the two strips wrap around the user’s lower leg and the two strips are secured together (Figure 3A- shows strips 36, 38 conformed and wrapped around the leg of the wearer and secured upon each other, [0021]- “Second strip 38 may be wrapped over a dorsal aspect of the foot and about the leg, just above the foot, as shown in FIG. 3A, and first strip 36 may be wrapped over the dorsal aspect of the foot. Strip 38 may overlap on itself and may be adapted to attach to itself by means of a fastening surface 33, as shown in FIG. 3B. Likewise, strip 36 may include a fastening surface 32 and may similarly overlap on strip 38 to fasten thereto. Strips 36 and 38 may be formed of any flexible material that conforms to the foot and leg.”). A person of ordinary skill in the art would recognize that the second anchor comprising of two strips as taught by Fisher may be attached in a similar manner to the permanently affixed portion to be specifically wrapped around a user’s calf muscle once the sock is clothed as taught by Outred as modified by Thor, without hindering the functionality of the second anchor to be able to be secured around the user’s lower leg. Thus, the claimed limitations are met as discussed. Outred ad modified by Thor and Fisher are analogous because the combination and Thor both teach devices that apply an upward force or dorsiflexion force from the toe area of the device.
.
Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Outred (USPN 7806844 B2) in view of Szczepanski (US 20150190263 A1).
Regarding claim 12, Outred discloses the sock device according to claim 1 as discussed above. Outred further discloses wherein a bottom portion of the strap is permanently fixed to the sock (Figure 1b- one end 20’’ of elastic strap 20 is attached to the upper surface 10’ of the elastic sock 10, [Col 5, lines 18-19]- “The elastic strap (20) is attached at one end (20'') by stitching to the upper surface (10') of the elastic sock (10)”).
Outred does not explicitly teach wherein the attachment is via a connector. Szczepanski teaches a sock device (Abstract, Figure 4- medical device 10) wherein a bottom portion of the strap is permanently fixed to the sock via a connector (Figure 4- bottom end of strap 16 is attached to a distal plate covering portion 27 of the sock 12, [0022]). Outred and Szczepanski are analogous because they both teach sock devices to treat plantar fasciitis.

Regarding claim 13, Outred as modified by Szczepanski teaches the sock device according to claim 12 as discussed above. Outred as modified by Szczepanski further teaches wherein a segment of the strap that is not affixed to the sock extends from the affixed portion in a direction away from a toe of the sock (see annotated Szczepanski Figure 4 below- indicated unaffixed segment of strap 16 is shown to extend away from the indicated toe of the sock as indicated by the arrows).

    PNG
    media_image1.png
    601
    393
    media_image1.png
    Greyscale

Regarding claim 14, Outred as modified by Szczepanski teaches the sock device according to claim 13 as discussed above. Outred as modified by Szczepanski further teaches wherein the strap removably secures the first anchor to the sock via placement of the segment of the strap through an attachment ring located on the first anchor and securing the segment to a bottom portion of the strap (Outred [Col 5, lines 22-28]- “Specifically the elastic strap (20) comprises two parts (23, 24), each of which has a free end. The free ends are passed through the plastic loop (21), and releasably secured back on themselves by Velcro.TM.. The wearer can thus adjust the length of the elastic strap (20) and control the amount of passive static tension imposed on the plantar fascia.”, Figure 1b- free end of part 23 of strap 20 is shown to be secured to a more bottom portion of strap 20; Szczepanski Figure 4- strap 16 is shown to loop though D-ring 25 attached to 
Regarding claim 16, Outred discloses the sock device according to claim 1 as discussed above. Outred further discloses a bottom portion of the strap (Figure 1b- strap 20 with inherently bottom portion towards the toe area of the sock 10).
Outred does not disclose wherein the bottom portion of the strap is permanently attached to the distributor, wherein the distributor spans the entire or substantially entire width of a toe portion of the sock. Szczepanski teaches a sock device (Figure 4- medical device 10) wherein the bottom portion of the strap is permanently attached to the distributor (see annotated Szczepanski Figure 4 below- bottom portion of strap 16 is affixed to the distal plate covering portion 27 wherein the bottom edge of the portion 27 forms an indicated distributor), wherein the distributor spans the entire or substantially entire width of a toe portion of the sock (Figures 4 & 5- shows the widened width of the indicated distributor of covering portion 27 wherein the width extends across the whole of portion 28 which also corresponds to a toe portion of sock 12, [0023]- “The distal plate covering portion 27 covers the distal plate portion 18 of the plate and communicates tension forces from the strap 16 evenly along an axis preferably parallel with the row of a patient's toes”). Outred and Szczepanski are analogous because they both teach sock devices to treat plantar fasciitis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify bottom portion of the strap of the sock device as disclosed by Outred to be permanently attached to the distributor which spans the width of a toe portion of the sock as taught by Szczepanski. A skilled artisan would have been motivated to have strap attached to a distributor which spans the width of a toe portion of .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Outred (USPN 7806844 B2) in view of Strassburg (USPN 5399155 A).
Regarding claim 15, Outred discloses the sock device according to claim 1 as discussed above. Outred further discloses wherein the distributor is a bottom portion of the strap located at a toe portion of the sock (Figure 1b- bottom end 20’’of elastic strap 20 which is attached to a lower portion of the elastic sock 10 forms a distributor).
Outred does not disclose wherein the width of the distributor extends the entire width or substantially the entire width of the toe portion of the sock. Strassburg teaches a sock device (Abstract) wherein the width of the distributor extends the entire width or substantially the entire width of the toe portion of the sock (Figure 3- inelastic strap B tapers to be attached to the toe end of sock A which forms a distributor wherein the width of the edge distributor is shown to correspond to the width of the toe end of the sock A, [Col 2, lines 35-39]- “An inelastic strap (B) is attached to the "toe" end of the sock (A) by means of reinforced stitching. This inelastic strap (B) is ten (10) inches long and tapers from a width of 31/2 inches at the toe to 11/2 inches at the top.”). Outred and Strassburg are analogous because they both teach adjustable sock devices for treating plantar fasciitis. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiu (US 20110172578 A1)- teaches a plantar fasciitis treatment device with a distributor that corresponds to the width of the toes of the user.
Campbell (US 7896784 B2)- teaches an ankle strap as a second anchor while the total device stretches the leg upwards.
Bergmann (US 5776090 A)- teaches a device for treating plantar fasciitis comprising of a rigid central piece to provide a tensioning force to the lower leg.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        February 10, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786